 61324 NLRB No. 13CHILDREN™S FARM HOME1Pertinent portions of all three regional decisions are attached asan appendix.Children™s Farm Home and Oregon Public Employ-ees Union, SEIU Local 503, AFLŒCIO, CLC,
Petitioner. Case 36ŒRCŒ5570.July 25, 1997DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn August 26, 1994, the Regional Director for Re-gion 19 issued a Second Supplemental Decision and
Order overruling Objections and to Count Ballots. He
affirmed therein the prior finding in both the Acting
Regional Director™s Decision and Direction of Election
and his own Supplemental Decision and Direction of
Election that the Employer™s treatment team leaders
(TTLs) are not supervisors within the meaning of Sec-
tion 2(11) of the Act.1Thereafter, pursuant to Section102.67 of the Board™s Rules and Regulations, the Em-
ployer filed a timely request for review of the Regional
Director™s Second Supplemental Decision. By order
dated April 30, 1996, the Board granted the Employ-
er™s request for review.On careful consideration of the entire record in thiscase, the Board affirms the Regional Director™s deter-
mination in his Second Supplemental Decision, con-
cluding that the Employer did not sustain its burden of
proving that the TTLs are statutory supervisors.In affirming the Regional Director™s findings con-cerning the TTLs™ lack of statutory authority to assign
or direct employees, we note that the analyses in his
Supplemental Decision and Direction of Election are
consistent with the Board™s decisions in ProvidenceHospital, 320 NLRB 717 (1996), and Ten BroeckCommons, 320 NLRB 806 (1996). Further, in the ab-sence of any significant evidence of the use of inde-
pendent judgment in the direction of employees, we
find it unnecessary to rely on the Regional Director™s
interpretation in his Supplemental Decision of the stat-
utory term ‚‚responsibly to direct.™™ See ProvidenceHospital, supra at 729.With regard to the asserted statutory authority to dis-cipline employees, the Regional Director considered in
his Supplemental Decision two writeups, issued by
TTL Teressa Wilson at the Employer™s Albany Youth
Care Center facility, which warned of the possibility of
‚‚further disciplinary action, including immediate ter-
mination™™ in the case of future inappropriate conduct.
He concluded that these were insufficient to establish
supervisory status. In addition to the Regional Direc-
tor™s analysis, we note that the Employer did not show
that either of these warnings affected the subject em-
ployee™s job status, or constituted evidence that Wilson
possessed the authority to discipline within the mean-ing of Section 2(11). See, e.g., Ten Broeck Commons,supra at 812; Northcrest Nursing Home, 313 NLRB491, 497 (1993) (see fn. 29 and cases cited there). Cf.
Biewer Wisconsin Sawmill, 312 NLRB 506, 507(1993) (specific factual circumstances, especially the
presence and apparent acquiescence of a top manage-
ment official, made clear the authoritative nature of
Supervisor Kaser™s warning that one more mistake
would cost the employee his job).Finally, contrary to our dissenting colleague, we af-firm the Regional Director™s determination that theEmployer did not satisfy its burden of showing that the
TTLs use independent judgment in evaluating employ-
ees or make effective recommendations regarding
merit increases. As the Regional Director found, the
record indicates that the clinical unit supervisors, who
are undisputed statutory supervisors, rather than the
TTLs, have final authority with respect to evaluations
and use their own independent judgment in evaluating
employees; the role of the TTLs in the evaluation
process is ‚‚merely advisory and preliminary.™™ More-
over, to the extent that the TTLs make recommenda-
tions in their evaluations with respect to raises, the
record establishes that the clinical unit supervisors con-
duct their own independent investigation to determine
if merit increases are warranted. Such evidence weighs
strongly against a finding that the individual making
the recommendation has the authority required by Sec-
tion 2(11) for supervisory status. The Board has con-
sistently applied the principle that authority effectively
to recommend generally means that the recommended
action is taken without independent investigation by
superiors, not simply that the recommendation is ulti-
mately followed. Hawaiian Telephone Co., 186 NLRB1 (1970). Accord: Brown & Root, Inc., 314 NLRB 19,23 (1994); Polynesian Hospitality Tours, 297 NLRB228, 234 (1989), enfd. 920 F.2d 71 (D.C. Cir. 1990);
Ball Plastics Division, 228 NLRB 633, 634 (1977);Risdon Mfg. Co., 195 NLRB 579, 581 (1972).Accordingly, pursuant to the discussion above, theRegional Director™s determination that the TTLs are
not statutory supervisors is affirmed.ORDERThis proceeding is remanded to the Regional Direc-tor for further appropriate action consistent with this
Decision on Review.MEMBERHIGGINS, dissenting.Contrary to my colleagues, I conclude that the Em-ployer established that its treatment team leaders
(TTLs) are supervisors under the Act.The TTLs write evaluations that affect employeeterms and conditions of employment. Although TTLs
may not be obligated to evaluate employees, the sig-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00061Fmt 0610Sfmt 0610D:\NLRB\324.010APPS10PsN: APPS10
 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Similarly, the fact that some TTLs may not have exercised theauthority is not dispositive, under the language of Sec. 2(11).2In light of this unrebutted testimony, I do not agree with my col-leagues that the role of TTLs in the evaluation process is ‚‚merely
advisory and preliminary.™™ Similarly, the fact that the decision-
maker conducts an independent investigation does not mean that the
recommendation is not effective. It simply means that the decision-
maker adds his/her own views to that of the TTL. Significantly, as
noted above, the views of the TTLs are uniformly followed.nificant point, from the standpoint of Section 2(11), isthat they have the authority to evaluate.1These evaluations, according to the Employer™s wit-nesses, are uniformly followed in deciding whether or
not employees will receive merit increases.2In this re-gard, I do not agree with the Regional Director™s ob-
servation that the testimony was ‚‚conclusionary.™™ The
issue of whether recommendations are followed is one
of fact, and the Employer™s witness answered that
question in the affirmative. There was no evidence to
rebut that testimony.My colleagues also argue that the recommendationsare not effective. In my view, they are and the record
supports this view. The fact that a deciding official
independently thinks about a recommendation does not
mean that it is not an effective one.Accordingly, I conclude that the TTLs are super-visors.APPENDIXDECISION AND DIRECTION OF ELECTIONThe Employer provides psychiatric services for adoles-cents. There are four residential programsŠMallett Cottage,
Cummings Cottage, Powers Cottage, and Frances Elizabeth
(FE) CottageŠlocated at the Employer™s main facility. There
are also two community centered group homes, Albany
Youth Care Center (AYCC) and Hawthorne, each located
about five or six miles from the main facility, and a crisis
intervention program, Lakeside Shelter Care, also located
away from the main facility. At the main facility, each cot-
tage is supervised by a clinical unit supervisor (CUS), as is
Lakeside Shelter. Under the CUS are two treatment team
leaders (TTLs), about six residential treatment specialists
(RTSs), and about one residential treatment assistant (RTA).
AYCC and Hawthorne are under one CUS, and there are two
TTLs, four RTSs, about two house parents, and one RTA
night attendant at each. Lakeside Shelter has two TTLs, five
RTSs, and about one RTA. In addition, each program has a
community and family therapist (CFT), stipulated by the par-
ties to be a professional employee and excluded from the
unit. At issue is the supervisory status of the TTLs. Also at
issue is the unit placement of on-call employees, and the
confidential status of Kathy O™Neal, the secretary to Kimble
Scott, the associate director of program services. The Em-
ployer contends that TTLs are statutory supervisors, and that
on-call employees should be excluded from the unit on the
basis of lack of community of interest, although the Em-
ployer would agree to the Trump Taj Mahal, 306 NLRB 294(1992), eligibility formula should on call employees be found
to be included. Petitioner contends that Kathy O™Neal, sec-retary to Associate Program Director Kimble Scott, should beexcluded as a confidential employee.The parties stipulated that, based on authority to hire andfire or to effectively so recommend, the following are statu-
tory supervisors: total quality manager, development director,
executive director, human resources director, program super-
visor, facilities supervisor, clinical services supervisor, com-
munity services coordinator, clinical unit supervisors, dietary
services coordinator, program supervisor, recreation therapist,
center supervisor, lead residential treatment assistant, health
services coordinator, admissions or intake coordinator, and
medical director. In addition, the parties stipulated that exec-
utive assistant Julia Webster is excluded from the unit as a
confidential employee on the basis that she assists the execu-
tive director, who formulates labor relations policies; that
human resources assistant Tiffany Pegg is likewise excluded
as a confidential employee on the basis that she assists the
human resources director; and that the health services coordi-
nator Marge Schantz is excluded because she is a registered
nurse.Treatment Team Leaders:In the recent past, the Employer embarked on the path tobecome accredited. As part of that process, the position of
TTL was created to provide accountability for policy and
procedure adherence and to provide oversight, that is, to as-
sure that cottage activities, goals, and objectives were being
followed consistent with Employer policy and procedures.
The TTLs are responsible for laying out the expectations
around treatment decisions and ensuring that treatment inter-
ventions and other matters relevant to treatment plans are ef-
fectively carried out by the employees. RTSs are assigned
‚‚primaries,™™ that is, specific children for whose care and
treatment, including a treatment plan, the RTSs are respon-
sible. Generally, TTLs are not assigned primaries, but TTLs
do spend from about 50 or 60 percent to as much as 80 or
90 percent of their time working directly with the children,
and the remainder of their time attending meetings, planning,
and overseeing the care and treatment of children by RTSs.
The CUS for AYCC and Hawthorne, whose office is located
in the main facility away from the two programs he super-
vises, testified that he spends about 25 percent of his time
working directly with children. Unlike RTSs and other em-
ployees, TTLs are paid on a salary, rather than hourly, and
do not receive overtime. TTLs receive from $1919 to $2784
per month, equal to $11.07 to $16.06 per hours while the
next lower position, RTS-2, receives $9.51 to $13.79 perhour, and the next higher position, CUS, is paid $2057 to
$2983 per month, equal to $11.87 to $17.51 per hour. In ad-
dition, RTSs fill out timecards, while TTLs do not.Hiring is done by a process which includes an interviewof applicants by a panel of three, who are given a prepared
list of questions, which they ask in rotation. They are also
given a prepared scoring sheet to use in scoring the appli-
cant™s replies. At the conclusion of the interview, the scoring
sheets and any recommendations which the panel has arrived
at by consensus are forwarded to the human resources de-
partment. Each panel member has an equal voice, and there
is testimony that each panel member has ‚‚veto™™ power, but
other evidence establishes that no panel member has power
to outright reject an applicant and that objections to an appli-
cant are discussed by the panel and a consensus is reached
before the panel™s recommendations are handed on. TTLsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00062Fmt 0610Sfmt 0610D:\NLRB\324.010APPS10PsN: APPS10
 63CHILDREN™S FARM HOMEoften serve on such interview panels, as do CUSs. Occasion-ally, an RTS will serve on a panel, and at least one RTS was
on a panel interviewing for the position of CUS. In addition,
a TTL in Powers Cottage recommended that a certain on-call
employee be hired as full time, and that employee was so
hired, but the record does not establish whether the employee
was hired as full time on the basis of the TTL™s rec-ommendation or if other criteria were also applied. A TTL
in FE Cottage expressed objections to the hire of an RTS,
but the person was hired.With respect to employee evaluations, in the cottages atthe main facility, all employees are given a form to give nu-
merical ratings to the employee being evaluated. The CUS
then reviews those forms with the affected employee and/or
prepares a written evaluation based on the responses on those
forms. A TTL in Powers Cottage testified that she makes
weekly notes about the employees and discusses her notes
with the CUS before the CUS does the employee™s evalua-
tion. The same TTL said that in the past she had filled out
a draft evaluation form for an employee and the CUS re-
wrote it but did not alter the substance. At Lakeside Shelter,
the process of employee evaluations includes a staff meeting
in which the overall staff give verbal ‚‚feedback™™ to the em-
ployee being evaluated. At AYCC and Hawthorne, it is not
the normal practice for all employees to be given a form for
evaluating a peer. Written evaluations are drafted by TTLs,
then discussed by the TTL and the CUS who may make
changes, and then the evaluation is signed by the CUS. In
evidence are evaluations of various individual employees in
which TTLs made recommendations that employees receive
a wage increase, or that an employee™s pay be frozen in
place on the wage scale, but there is no evidence with re-
spect to whether such recommendations were followed and
not all TTLs regularly make such recommendations. One
TTL recommended that an employee be given a larger than
normal raise, and the employee himself also spoke to the rel-
evant CUS about a raise; the CUS determined that, based on
the employee™s level of education and client skills, the em-
ployee indeed deserved a significant raise and the raise was
given. On-call employees are evaluated each day they work,
usually by the TTL, but sometimes by an RTS.Serious employee performance problems are rare. TTLshave authority to give verbal reprimands. A TTL in AYCC
has issued written warnings on a few occasions. One such
warning was to an RTS who had used fire drills as a discipli-
nary device, and stated that the TTL and the RTS would be
meeting each week to discuss the RTS™ performance. An-
other such warning concerned a conflict between an em-
ployee and one of the children and included the statement
that, ‚‚[A]ny further instances of unprofessional, inappropri-
ate statements, or other instances of poor judgment may re-
sult in further disciplinary action, including immediate termi-
nation.™™ However, the CUS for AYCC testified that termi-
nation is not a decision made by any one person, and that
the Employer™s process for termination is rather complex. On
one occasion at Lakeside, an employee arrived for work
wearing a T-shirt bearing an inappropriate insignia and the
TTL sent the employee home to change shirts. On one occa-
sion, a TTL in Mallett Cottage decided that an employee was
unfit physically and emotionally to work, and sent that em-
ployee home. The TTL also recommended to the CUS that
the employee be given some days off. The CUS spoke to theemployee at home by telephone, and then the employee wasgiven 3 days™ paid leave.Employees™ work schedules are more or less fixed. Whenan employee calls in sick, the first response is to seek an on
call employee as a replacement, if budgetary constraints do
not intervene. The call may be made by a TTL without other
authorization, but RTSs also make such calls without other
authorization. A regular employee may be asked to work
extra time if necessary, but a TTL has no authority to order
an employee to work overtime. Frequently, overtime hours
are ‚‚flexed,™™ that is, the employee is given equal time off
within the next few days. TTLs have authority to arrange
such ‚‚flexing™™ without having to consult the CUS. On some
occasions, employees work overtime because a crisis situa-
tion with the children is occurring and rather than walk out
on a crisis, they later arrange to ‚‚flex™™ the time. TTLs in
separate cottages can arrange between themselves to tempo-
rarily ‚‚trade™™ or transfer an employee, but TTLs have no
authority to permanently transfer an employee. Employees™
timecards are signed by CUSs.There are various tasks, most of which are routine and re-curring, which must be performed on any shift. At the begin-
ning of each shift, the oncoming employees are briefed by
the departing employees, and then the TTL usually discusses
the tasks for the day with the employees and they decide as
a group who will take which task, which include such things
as giving medications, providing transportation, and leading
recreational activities. Some employees have a preference for
one or another activity. If there are no volunteers, the TTL
can assign a task. A TTL has authority to make temporary
changes in an RTS™s schedule, such as to provide coverage
by an experienced employee for a relatively short period
when the TTL will be absent.Section 2(11) of the Act defines a supervisor as:[A]ny individual having authority, in the interest of theEmployer, to hire, transfer, suspend, lay off, recall, pro-
mote, discharge, assign, reward, or discipline other em-
ployees, or responsibly direct them, or to adjust their
grievances, or effectively recommend such action, if in
connection with the foregoing the exercise of such au-
thority is not of a merely routine or clerical nature, but
requires the use of independent judgment.The duties and responsibilities of the TTLs herein are some-what analogous to those of charge nurses in hospitals and
nursing homes. Typically, such charge nurses are responsible
for seeing that the work is done, that medicines are adminis-
tered to the patients, that proper charts are kept, and that the
patients receive whatever treatment has been prescribed. The
charge nurse assigns tasks to those nurses and aides working
in her or his area on her shift and also directs the work of
those other employees. Northcrest Nursing Home, 313 NLRB491 (1993). In determining the supervisory status of charge
nurses, the Board uses the ‚‚patient care™™ analysis, that is,
the authority on the part of more skilled and experienced em-
ployees to assign and direct other employees in the interest
of providing high quality and efficient service generally is
not found to confer supervisory status, whereas the authority
to promote, demote, award raises, or discipline (or to effec-
tively recommend these actions) is invariably found to confer
supervisory status. Northcrest Nursing Home, supra at 493.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00063Fmt 0610Sfmt 0610D:\NLRB\324.010APPS10PsN: APPS10
 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
With respect to the role of TTLs in the hiring process, theevidence does not support a conclusion that TTLs effectively
recommend hiring. Their role in the process is limited to par-
ticipating in recommendations arrived at by the consensus of
the panel as a whole. RTSs on occasion participate on such
panels to the same extent as do TTLs. and there is no evi-
dence that such panels make any direct comparisons among
multiple candidates for a single position or that the final hir-
ing decision is made by the panel members. The CUSs have
final authority with respect to evaluations and appear to use
their own subjective judgment in doing so. In those pro-
grams, in which all employees in the program are invited to
evaluate or rate a particular employee, either verbally or in
writing, the TTLs play no more significant role in the eval-
uative process than do RTSs or other subordinate employees.
In those programs in which the TTLs draft the evaluation for
the approval of the CUS, the CUS retains final authority and
may or may not follow the TTL™s recommendations. Thus
the role of TTLs overall in the evaluation process is merely
advisory and preliminary. There is no evidence that any em-
ployee was granted or denied a wage increase on the basis
of a TTL™s recommendation, without further independent in-
vestigation by the CUS. The role of TTLs in calling in on
call employees and evaluating on call employees does not es-
tablish supervisory status, as RTSs, who are concededly not
supervisors, also call in on call employees and evaluate on
call employees in the same manner as do TTLs. Moreover,
this practice is accepted as necessary when done; it involves
precious little discretion other than whether the Employer
needs extra help to properly care for the children.TTLs have authority to make minor alterations in employ-ees™ work schedules in order to assure the presence of an ex-
perienced employee or to adequately deal with a crisis situa-
tion, but they do not have authority to significantly alter the
regular work schedule of employees, or to transfer employ-
ees. The judgment exercised by the TTLs with respect to em-
ployees™ schedules is a matter of making ‚‚professional™™ de-
cisions in the best interests of the children under their care.The evidence does not establish that TTLs exercise anysignificant degree of independent judgment in the assignment
of tasks to be performed on a shift. Most such decisions are
based on the expressed preferences of the employees in-
volved or are reached by a consensus of the employees on
the shift.With respect to discipline, TTLs clearly have authority togive verbal reprimands and to take immediate action as nec-
essary to deal with employee conduct which has or may have
an adverse impact on the children, as the examples in the
record demonstrate. However, the evidence establishes that
any disciplinary action beyond immediate response in the
best interests of the children™s care and treatment is deter-
mined by the CUS, who engages in independent investigation
of the misconduct. These circumstances are parallel to those
found in Northcrest:[T]he charge nurses are not supervisors because theirwarnings, either individually or in the aggregate, do not
lead to personnel action; or, if they do, such action is
not taken without independent investigation or review
by others. Accordingly, their warnings are merely rep-
ortorial and not an indicium of supervisory authority.
[At 497.]Similarly, the Board has declined to find that authority tosuspend employees for flagrant violations such as drunken-
ness or abuse of patients alone establishes supervisory status
because no independent judgment is involved, as the offenses
are obvious violations of the employers™ policies and speak
for themselves. Northcrest, supra at 497. An anomaly hereis the written warning authored by a TTL at AYCC in which
‚‚immediate termination™™ was threatened should the mis-
conduct persist. The threat of ‚‚immediate termination™™
seems to be in conflict with the statement by the TTL™s own
supervising CUS that termination is a complex process and
not a decision made by any one person. In any event, the
threat itself, without more, does not prove that the TTL has
independent authority to discharge or to effectively rec-
ommend discharge. The Board found in Northcrest that theessential inquiry is whether warnings or suspensions con-
stituted effective recommendation of disciplinary action.
Supra at 498. Where, as here, such disciplinary actions do
not constitute effective recommendation because such actions
are subject to the independent investigation or review of oth-
ers, supervisory status is not established.The Employer offered evidence that TTLs are evaluatedwith respect to their leadership skills, that they attend super-
visory training, and that they are held out to other employees
to be supervisors. This type of evidence is held by the Board
to be derivative, that is, evidence which emanates from the
employment setting or from subjective feelings about em-
ployment matters, and does not support a finding of super-
visory status in the face of insufficient statutory indicia of
supervisory status. Northcrest, supra at 508.The burden of proving supervisory status rests on the partyclaiming the existence of such status. Tucson Gas & ElectricCo., 241 NLRB 181 (1979); Midland Transportation Co.,304 NLRB 4 (1991). Further, whenever evidence is in con-
flict or otherwise inconclusive on particular indicia of super-
visory authority, the Board will find that supervisory status
has not bee established, at least not on the basis of those in-
dicia. The Door, 297 NLRB 601 (1990).On the basis of the foregoing, and the record as a whole,I conclude that the TTLs herein are not supervisors within
the meaning of the Act.SUPPLEMENTAL DECISION AND DIRECTIONOFELECTION
5. The Employer provides psychiatric services for adoles-cents. There are four residential programsŠMallett Cottage,
Cummings Cottage, Powers Cottage, and Frances Elizabeth
(FE) Cottage located at the Employers main facility. There
are also two community centered group homes, Albany
Youth Care Center (AYCC) and Hawthorne, each located
about 5 or 6 miles from the main facility, and a crisis inter-
vention program, Lakeside Shelter Care, also located away
from the main facility. At the main facility, each cottage is
supervised by a clinical unit supervisor (GUS), as is Lake-
side Shelter. Under the CUS are two treatment team leaders
(TTLs), about six residential treatment specialists (RTSs),
and about one residential treatment assistant (RTA). AYCC
and Hawthorne are under one program supervisor, and there
are two TTLs, four RTSs, about two house parents, and one
RTA night attendant at each. Lakeside Shelter has two TTLs,
five RTSs, and about one RTA. At issue is the supervisory
status of the TTLs. The Employer contends that TTLs areVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00064Fmt 0610Sfmt 0610D:\NLRB\324.010APPS10PsN: APPS10
 65CHILDREN™S FARM HOME2NLRB v. KDFW-TV, Inc., 790 F.2d 1273 (5th Cir. 1986), enf.274 NLRB 1014 (1985), exists.statutory supervisors. In my earlier decision, I relied heavilyon Northcrest Nursing Home, 313 NLRB 491 (1993), infinding TTLs not to be supervisors. Inasmuch as the Su-
preme Court™s recent decision in NLRB v. Health Care &Retirement Corp. of America, 510 U.S. 1037 (1994), hasoverturned the underlying premise of the Board™s Northcrestdecision, it is necessary for me to reconsider my findings
with respect to the supervisory status of TTLs.The position of TTL was created in the relatively recentpast to provide accountability for policy and procedure ad-
herence and to provide oversight, that is, to assure that cot-
tage activities, goals, and objectives were being followed
consistent with Employer policy and procedures. The TTLs
are responsible for laying out the expectations around treat-
ment decisions and ensuring that treatment interventions and
other matters relevant to treatment plans are effectively car-
ried out by the employees. RTSs are assigned ‚‚primaries,™™
that is, specific children for whose care and treatment, in-
cluding a treatment plan, the RTSs are responsible. Gen-
erally, TTLs are not assigned primaries, but TTLs do spend
from about 50 or 60 percent to as much as 80 or 90 percent
of their time working directly with the children, and the re-
mainder of their time attending meetings, planning, and over-
seeing the care and treatment of children by RTSs. The pro-
gram supervisor for AYCC and Hawthorne, whose office is
located in the main facility away from the two programs he
supervises, testified that he spends about 25 percent of his
time working directly with children. Unlike RTSs and other
employees, TTLs are paid on a salary, rather than hourly,
and do not receive overtime. TTLs receive from $1919 to
$2784 per month, equal to $11.07 to $16.06 per hour, while
the next lower position, RTS-2, receives $9.51 to $13.79 per
hour, and the next higher position, CUS, is paid $2057 to
$2983 per month, equal to $11.87 to $17.51 per hour. In ad-
dition, RTSs fill out timecards, while TTLs do not.Section 2(11) of the Act defines a supervisor as:[A]ny individual having authority, in the interest of theEmployer, to hire, transfer, suspend, lay off, recall, pro-
mote, discharge, assign, reward, or discipline other em-
ployees, or responsibly direct them, or to adjust their
grievances, or effectively recommend such action, if in
connection with the foregoing the exercise of such au-
thority is not of a merely routine or clerical nature, but
requires the use of independent judgment.In examining what the Fifth Circuit has described as ‚‚the in-finite and subtle gradations of authority which determines
who, as a practical matter, falls within the statutory defini-
tion of ‚supervisor,™™™2the Board and the courts have, overthe years, elucidated certain basic precepts. The Board takes
care not to construe supervisory status too broadly because
the employee who is deemed a supervisor loses the protec-
tion of the Act. Warner Co. v. NLRB, 365 F.2d 435, 437 (3dCir. 1966), cited in Bay Area-Los Angeles Express, 275NLRB 1063, 1073 (1985). While the possession of any one
of the functions enumerated in Section 2(11) is sufficient to
establish supervisory status, Section 2(11) requires that a su-
pervisor must perform those functions with independent
judgment as opposed to in a routine or clerical manner. BayArea-Los Angeles Express, supra, and cases cited therein.Independent judgment cannot be found where decisions are
strictly regulated by specific employer policy. Western UnionTelegraph Co., 242 NLRB 825, 827 (1979). Further, absentdetailed, specific evidence of independent judgment, mere in-
ference or conclusionary statements without supporting evi-
dence are insufficient to establish supervisory status. Sears,Roebuck & Co., 304 NLRB 193 (1991); Quadrex Environ-mental Co., 308 NLRB 101 (1992). In determining whether‚‚direction™™ in any particular case is ‚‚responsible,™™ the
focus is on whether the alleged supervisor is held fully ac-
countable and responsible for the performance and work
product of the employees he directs. NLRB v. KDFW-TV,Inc., supra. Authority to effectively recommend ‚‚generallymeans that the recommended action is taken with no inde-
pendent investigation by superiors, not simply that the rec-
ommendation is ultimately followed.™™ ITT Lighting Fixtures,265 NLRB 1480 (1982). Isolated and infrequent incidents of
supervision do not elevate a rank-and-file employee to super-
visory level. NLRB v. Doctors™ Hospital of Modesto, 489F.2d 772, 776 (9th Cir. 1973), cited in Bay Area-Los AngelesExpress, supra. The burden of proving supervisory statusrests on the party contending that such status Tucson Gas &Electric Co., 241 NLRB 181(1979); Midland TransportationCo., 304 NLRB 4 (1991). Further, whenever evidence is inconflict or otherwise inconclusive on particular indicia of su-
pervisory authority, the Board will find that supervisory sta-
tus has not been established, at least not on the basis of those
indicia. The Door, 297 NLRB 601 (1990). With the fore-going precepts in mind. I adhere to my earlier finding that
the record herein does not establish that TTLs are supervisors
within the meaning of the Act, for the reasons set forth
below.Hiring is done by a process which includes an interviewof applicants by a panel of three, who are given a prepared
list of questions, which they ask in rotation. They are also
given a prepared scoring sheet to use in scoring the appli-
cant™s replies. At the conclusion of the interview, the scoring
sheets and any conclusions which the panel has arrived at by
consensus are forwarded to the human resources department.
Each panel member has an equal voice, and there is testi-
mony that each panel member has ‚‚veto™™ power, but other
evidence establishes that no panel member has power to out-
right reject an applicant and that objections to an applicant
are discussed by the panel and a consensus is reached before
the panel™s conclusions are handed on. TTLs often serve on
such interview panels, as do CUSs. On at least one occasion,
a panel consisted solely of two TTLs. Occasionally, an RTS
will serve on a panel, and at least one RTS was on a panel
interviewing for the position of CUS. In addition, a TTL in
Powers Cottage recommended that a certain on-call em-
ployee be hired as full time, and that employee was so hired,
but the record does not establish whether the employee was
hired as full time on the basis of the TTL™s recommendation
or if other criteria were also applied. A TTL in FE Cottage
expressed objections to the hire of an RTS, but the person
was hired. The program supervisor for AYCC and Haw-
thorne testified that ‚‚there are occasions where TTLs would
pull a panel together, perform the interviews and actually
hire the person. and I would sign off on it as would the com-
munity services coordinator™™ but other than his testimony
that such an event most recently occurred within the pastVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00065Fmt 0610Sfmt 0610D:\NLRB\324.010APPS10PsN: APPS10
 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
year, or so he believed, there is no supporting evidence inthe record regarding this event or whether it actually oc-
curred more than once, and the record otherwise establishes
that it is the usual practice for someone higher in authority
than TTLs to appoint panel members, and the record is silent
with respect to the circumstances which led to the occasion
cited. Typically the role of TTLs in the hiring process is lim-
ited to participation in rating candidates and in arriving at a
consensus with other panel members on those occasions inwhich there is serious disagreement. RTSs on occasion par-
ticipate on such panels to the same extent as do TTLs. There
is no evidence that such panels make any direct comparisons
among multiple candidates they have interviewed for a single
position or that the final hiring decision is made by the panel
members. Even if TTLs at AYCC or Hawthorne instituted a
panel and made a final hiring decision, as inferred by testi-
mony without supporting evidence, the event can only be
viewed here as an isolated exception to the general practice
and not in itself sufficient to establish supervisory status of
TTLs. Thus the foregoing evidence falls short of establishing
that TTLs effectively recommend hiring, inasmuch as the
evidence does not go beyond mere inference that the inter-
view panels actually select a candidate who is then hired
without any further assessment by others. Nor does the role
of TTLs in calling in on call employees establish supervisory
status, inasmuch as RTSs, who are concededly not super-
visors, also independently call on call employees, and the de-
cision to do so involves little discretion other than whether
the Employer needs extra help to properly care for the chil-
dren.In the cottages at the main facility, each employee is eval-uated by his or her peers, in that each of the other employees
in the cottage is given a form to give numerical ratings to
the employee being evaluated. The CUS then reviews those
forms with the affected employee and/or prepares a written
evaluation based on the responses on those forms. A TTL in
Powers Cottage testified that she makes weekly notes about
the employees and discusses her notes with the CUS before
the CUS does the employee™s evaluation. The same TTL said
that in the past she had filled out a draft evaluation form for
an employee and the CUS rewrote it but did not alter the
substance. At Lakeside Shelter, the process of employee
evaluations includes a staff meeting in which the overall staff
give verbal ‚‚feedback™™ to the employee being evaluated. At
AYCC and Hawthorne, it is not the normal practice for all
employees to be given a form for evaluating a peer. Written
evaluations are drafted by TTLs, then discussed by the TTL
and the program supervisor who may make changes, and
then the evaluation is signed by the program supervisor. In
evidence are evaluations of various individual employees in
which TTLs made recommendations that employees receive
a wage increase but there is no evidence that such rec-
ommendations are relied on without any independent deter-
mination by the relevant CUS or program supervisor, and not
all TTLs regularly make such recommendations. One TTL
recommended that an employee be given a larger than nor-
mal raise, and the employee himself also spoke to the rel-
evant CUS about a raise; the CUS determined that, based on
the employee™s level of education and client skills, the em-
ployee indeed deserved a significant raise and the raise was
given. On-call employees are evaluated each day they work,
usually by the TTL, but sometimes by an RTS. The CUSshave final authority with respect to evaluations and appear touse their own subjective judgment in doing so. In those pro-
grams in which ail employees in the program are invited to
evaluate or rate a particular employee. either verbally or in
writing, the TTLs play no more significant role in the eval-
uative process than do RTSs or other subordinate employees.
In those programs in which the TTLs draft the evaluation for
the approval of the CUS, the CUS retains final authority and
may or may not follow the TTL™s recommendations. ‚‚Au-
thority simply to evaluate employees without more is insuffi-
cient to find supervisory status. Passavent Health Center,284 NLRB 887, 891 (1987), cited in Quadrex EnvironmentalCo., supra. There is no specific evidence that any employeewas granted or denied a wage increase on the basis of a
TTL™s recommendation without further independent inves-
tigation by the CUS. Conclusionary testimony by CUSs or
program supervisors that they ‚‚always™™ follow the rec-
ommendations of TTLs is not sufficient to establish that
TTLs make effective recommendations. Sears, Roebuck &Co., supra; Quadrex Environmental Co., supra.Serious employee performance problems are rare. TTLshave authority to give verbal reprimands. There is no evi-
dence that any systematic record of such reprimands is kept
or that such verbal reprimands lead to any further discipli-
nary action. The power to discipline is not established where
there is no evidence that an oral reprimand has any effect on
an employee™s employment status. Bay Area-Los Angeles Ex-press, supra at 1077. A TTL in AYCC has issued writtenwarnings on a few occasions. One such warning, apparently
issued in January 1994, was to an RTS who had used fire
drills as a disciplinary device. Another such warning, appar-
ently issued in July 1993, concerned a conflict between an
employee and one of the children. Both warnings included
the statement that, ‚‚[A]ny further instances of unpro-
fessional, inappropriate statements, or other instances of poor
judgment may result in further disciplinary action, including
immediate termination.™™ However, the CUS for AYCC testi-
fied that termination is not a decision made by any one per-
son, and that the Employer™s process for termination is rather
complex. In any event, the threat itself, without more, does
not prove that the TTL has independent authority to dis-
charge or to effectively recommend discharge. Moreover,
both of the aforementioned warning letters follow the same
format and use identical language, such as that cited above,
as well as:We also discussed the probability that this occurrenceis symptomatic of the difficulties that you are experi-
encing making the transition that accompanies the re-
cent schedule changes.... 
Previously we had dis-cussed this issue and I stated that I had observed a
change in.... It is my 
expectation that we continueto address these issues in our weekly supervision meet-
ings. ... I appreciated your candor when acknowledg-

ing the difficulties you are having ... and your rec-

ognition of your personal issues interfacing with your
professional responsibilities. I encourage you strongly
to continue to work on your detachment skills, and per-
sonal issues that may effect [sic] you relationships with
our clients. [W]e will be meeting each week to review
your work performance and discuss issues. I have also
included with this letter the CFH policy governingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00066Fmt 0610Sfmt 0610D:\NLRB\324.010APPS10PsN: APPS10
 67CHILDREN™S FARM HOMEstaff/student relations (10.6). I am confident this willfurther clarify expectations of your relationships with
our clients.There is no evidence with respect to the source of what ap-pears to be standardized language. Without such evidence, I
decline to rely on the warning letters as evidence that the
TTL who wrote them or TTLs as a group possess independ-
ent authority to discipline employees. In this regard, I note
that a ‚‚corrective action plan™™ for a specified employee,
signed by a TTL in Hawthorne, was written at the behest of
the program supervisor and the program supervisor testified
that with respect to this or another such corrective action
plan he discussed it with the TTL and gave his approval
prior to issuance. On one occasion at Lakeside Shelter, an
employee or an on-call arrived for work wearing a T-shirt
bearing the image of Spuds McKenzie (presumably the well-
known mascot/spokesperson of a certain alcoholic beverage)
and the TTL sent the employee home to change shirts. There
is no evidence with respect to what effect, if any, this action
had on the employees wages or hours of work. On one occa-
sion, a TTL in Mallett Cottage decided that an employee was
unfit physically and emotionally to work, and sent that em-
ployee home. Such incidents do not establish supervisory au-
thority, inasmuch as the Board has found that in cases of fla-
grant offenses, the offenses are obvious violations of the em-
ployer™s policies and speak for themselves, no independent
judgment is involved. Loffland Bros. Co., 243 NLRB 74, 75fn. 4 (1979). The Mallett Cottage TTL also recommended to
the CUS that the employee be given some days off. The
CUS spoke to the employee at home by telephone, and then
the employee was given 3 days™ paid leave.Employees™ work schedules are more or less fixed. Whenan employee calls in sick, the first response is to seek an on
call employee as a replacement, if budgetary constraints do
not intervene. The call may be made by a TTL without other
authorization, but RTSs also make such calls without other
authorization. A regular employee may be asked to work
extra time if necessary, but a TTL has no authority to order
an employee to work overtime. Frequently, overtime hours
are ‚‚flexed,™™ that is, the employee is given equal time off
within the next few days. TTLs have authority to arrange
such ‚‚flexing™™ without having to consult the CUS. On some
occasions, employees work overtime because a crisis situa-
tion with the children is occurring and rather than walk out
on a crisis, they later arrange to ‚‚flex™™ the time. TTLs in
separate cottages can arrange between themselves to tempo-
rarily ‚‚trade™™ or transfer an employee, but TTLs have no
authority to permanently transfer an employee. Employees™
timecards are signed by CUSs. TTLs have authority to make
minor alterations in employees™ work schedules in order to
assure the presence of an experienced employee or to ade-
quately deal with a crisis situation, but they do not have au-
thority to significantly alter the regular work schedule of em-
ployees, or to transfer employees. The Board has declined to
find supervisory status based on scheduling of employees
where, as here, there is no evidence that employees™ work
schedules or availability changed significantly from week to
week or that in writing out a schedule the alleged supervisor
regularly had to resolve conflicts or problems concerning the
availability of employees. Sears, Roebuck & Co., supra at194. There is evidence that on one occasion an RTS madea request to the appropriate TTL, on short notice, for an un-specified amount of time off, and the request was denied.
However, the record is silent with respect to whether theTTL independently denied the request.There are various tasks, most of which are routine and re-curring, which must be performed on any shift. At the begin-
ning of each shift, the oncoming employees are briefed by
the departing employees, and then the TTL usually discusses
the tasks for the day with the employees and they decide as
a group who will take which task, which include such things
as giving medications, providing transportation, and leading
recreational activities. Some employees have a preference for
one or another activity. If there are no volunteers, the TTL
can assign a task. A TTL has authority to make temporary
changes in an RTS™s schedule, such as to provide coverage
by an experienced employee for a relatively short period
when the TTL will be absent.The evidence does not establish that TTLs exercise anysignificant degree of independent judgment in the assignment
of tasks to be performed on a shift. Most such decisions are
based on the expressed preferences of the employees in-
volved or are reached by a consensus of the employees on
the shift. A TTL testified that, in assigning work, ‚‚The proc-
ess that I would go through to distribute work is to assess
what needs to be done and what are the priority needs to de-
termine the strengths of the employees and where their
strengths could best be utilized within the unit at that time
and to match the strengths up with the areas of need in the
unit.™™ However, there is no evidence that the ‚‚needs™™
change significantly from day to day or that TTLs regularly
have to resolve conflicts or problems with respect to those
needs or the skills or strengths of the employees, a cir-
cumstance analogous to that found above with respect to
scheduling employees. Thus the evidence does not establish
that the assignment of work by TTLs is anything other than
a routine function.As noted above, in determining whether ‚‚direction in anyparticular case is responsible,™™ the focus is on whether the
alleged supervisor is held fully accountable and responsible
for the performance and work product of the employees
he/she directs. TTLs are evaluated on their leadership skills,
their training functions, and their provision of what the Em-
ployer chooses to call ‚‚supervision.™™ The mere possession
of a supervisory title is not sufficient to establish supervisory
status. John N. Hansen Co., 293 NLRB 63 (1989); WaterbedWorld, 286 NLRB 425 (1987). Likewise, vague statements inevaluative forms such as ‚‚provides supervision™™ do not es-
tablish responsible direction. Statutory supervisory status is
not defined as ‚‚leadership™™ and, indeed, the Board has often
found that employees who provide leadership are leaders
without being supervisors. See, e.g., Print-O-Stat, Inc., 247NLRB 272 (1980). There is also considerable evidence that
TTLs serve a training function, both with respect to new em-
ployees and experienced employees. However, training of
other employees is not an indicia of statutory supervisory sta-
tus. Moreover, I have found above that TTLs do not exercise
independent judgment or make effective recommendations. In
these circumstances, there is no sufficient basis for finding
that TTLs responsibly direct other employees.Based on the foregoing, I affirm my earlier determinationthat TTLs are not supervisors within the meaning of the Act,
and, in conclusion, I find that the following employees con-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00067Fmt 0610Sfmt 0610D:\NLRB\324.010APPS10PsN: APPS10
 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act, and
direct an election in the following unit:All full-time, regular part-time, and on-call employeesemployed by the Employer at its Corvalis, Oregon, fa-
cilities, excluding all management employees, confiden-
tial employees, temporary employees, therapists, nurses,
guards and supervisors as defined by the Act, and all
employees represented by another labor organization.There are approximately 105 employees in the unit.SECOND SUPPLEMENTAL DECISION ANDORDER OVERRULING OBJECTIONS AND TOCOUNT BALLOTSOn May 6, 1994, Acting Regional Director Terry C. Jen-sen issued a Decision and Direction of Election in which he
determined inter alia that the Treatment Team Leaders
(TTLs) were not supervisors as defined in Section 2(11) of
the Act.On May 26, 1994, the Employer filed a request for review.
On June 21, 1994, I issued a Supplemental Decision andDirection of Election in which the supervisory status of the
TTLs was reconsidered in light of the Supreme Court™s deci-
sion in NLRB v. Health Care & Retirement Corp. of Amer-ica, 510 U.S. 1037 (1994). The Supplemental Decision foundthat the TTLs were not supervisors as defined in Section
2(11) of the Act. On July 5, 1994, the Employer filed a re-
quest for review of the Supplemental Decision. On July 18,
1994, the Board issued an Order amending the Supplemental
Decision to allow the TTLs to vote by challenged ballot.On July 20, 1994, an election was held pursuant to theSupplemental Decision and Direction of Election in the fol-
lowing unit:All full-time, regular part-time, and on-call employeesemployed by the Employer at its Corvallis, Oregon, fa-
cilities, excluding all management employees, confiden-
tial employees, temporary employees, therapists, nurses,
guards and supervisors as defined by the Act, and allemployees represented by another labor organization.Upon conclusion of the election a copy of the tally of bal-lots, showing the following results, was duly sensed upon
each of the parties:Approximate number of eligible voters103
Void Ballots0
Votes cast for Petitioner38
Votes cast against participating labororganization34
Valid votes counted72

Challenged ballots22

Valid votes counted plus challengedballots94
On July 27, 1994, the Employer filed timely Objections toElection.The parities entered into a Stipulation Resolving Chal-lenged Ballots which I approved on August 26, 1994. This
stipulation resolves all challenged ballots except for the 13
TTL challenged ballots. These TTL challenged ballots are
sufficient in number to effect the results of the election.The parties in the Stipulation Resolving Challenged Bal-lots also agreed that if the TTLs are found by the Board not
to be supervisors under Section 2(11) of the Act, then the
Employer™s Objections to Election will be overruled.The Region, having considered this matter on two prioroccasions, continues to find that the TTLs are not supervisors
as defined in Section 2(11) of the Act.Accordingly the challenged to the ballots of the 13 TTLsare overruled.Additionally, based on the parties stipulation, because theTTLs are not supervisors, the Employer™s Objections to Elec-
tion are overruled.Accordingly,DECISION AND ORDERI order that the Employer™s Objections to Election be over-ruled because the TTLs are not supervisors as defined in
Section 2(11) of the Act.I further order that the challenges to the ballots of TiffanyPegg, Maria Kelley, and Matt Klevue are sustained.Additionally, I order that the ballots of Keith Dempsey,Dawn Sly, Toni Swope, Dale Porter, Kim Hicks, and Teresa
Kaiser; and the ballots of the following TTLs: David
Frankle, Wendy Trudell, Mark McIntire, Torri Lynn, Teresa
Wilson, Donna Houston, Denies Phillips, Sam Felty, Marcia
Babel, Robert Koenig, Tom Schaffer, Jane O™Donnell, and
Pamela Stewart, be opened and counted, a revised tally of
ballots be issued and the appropriate certification issue there-
after.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00068Fmt 0610Sfmt 0610D:\NLRB\324.010APPS10PsN: APPS10
